      Case 4:20-cr-06002-SAB   ECF No. 131     filed 05/27/20   PageID.453 Page 1 of 4




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6                         United States District Court
                        Eastern District of Washington
7                      Before the Hon. Stanley A. Bastian

8    United States of America,
                                               No. 4:20-CR-06002-SAB-4
9                                 Plaintiff,

10   v.                                        Motion to Continue Pretrial,
                                               Trial and Extend Deadline to
11                                             File Pretrial Motions
     Johnny Manuel Savala,
12                                        Without oral argument
                               Defendant. June 10, 2020 at 6:00 PM
13
          Mr. Savala, through his attorney of record, moves the Court to
14
     continue the pretrial conference date currently set for June 17,
15
     2020 to September 9, 2020 and the trial date that is currently set
16
     for July 13 to September 28, 2020 at 9:00 AM. Mr. Savala’s
17
     attorney contacted AUSA Stephanie A. Van Marter and counsel
18
     for the co-defendants, Jeremy B. Sporn, Ricardo Hernandez and
19

20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     1
      Case 4:20-cr-06002-SAB   ECF No. 131    filed 05/27/20   PageID.454 Page 2 of 4




1    Douglas McKinley, who do not object to continuing the pretrial

2    conference and trial date.

3      The reason for this request is that the continuance is necessary

4    to allow a reasonable amount of time to effectively prepare the case

5    for trial pursuant to 18 U.S.C §3161(h)(7)(A) and 18 U.S.C.

6    §3161(h)(7)(B)(i),(iv).   Mr.   Savala     believes       a   continuance    is

7    necessary and acknowledges that any continuance would

8    constitute excludable time under the Speedy Trial Act. Mr. Savala

9    has signed a waiver of speedy trial in support of his request for a

10   continuance, which will be filed with the Court.

11    Counsel for the Government and counsel for co-defendants Lopez

12   Orduno, Garcia and Sanchez have no objection to the following

13   proposed deadlines:

14

15   All pretrial motions, including
     discovery motions, Daubert
                                                       August 5, 2020
16   motions, and motions in
     limine, filed
17   PRETRIAL CONFERENCE
                                             Wednesday, September 9, 2020
     Deadline for motions to
                                                  1:30 PM - Yakima
18   continue trial
     CIs’ identities and willingness
19   to be interviewed disclosed to                September 14, 2020
     Defendant (if applicable)
20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     2
      Case 4:20-cr-06002-SAB   ECF No. 131    filed 05/27/20   PageID.455 Page 3 of 4




1    Grand jury transcripts
     produced to Defendant
2          Case Agent:                             September 14, 2020
           CIs:                                    September 14, 2020
3          Other Witnesses:                        September 14, 2020
     Exhibit lists filed and
                                                   September 21, 2020
4    emailed to the Court
     Witness lists filed and
5                                                  September 21, 2020
     emailed to the Court
     Trial briefs, jury instructions,
6    verdict forms, and requested
                                                   September 16, 2020
     voir dire filed and emailed to
7    the Court
     Exhibit binders delivered to
8                                                  September 16, 2020
     all parties and to the Court
     Delivery of JERS-compatible
9    digital evidence files to the                 September 16, 2020
     Courtroom Deputy
10   Trial notices filed with the
                                                   September 16, 2020
     Court
11   Technology readiness
                                                   September 21, 2020
     meeting (in-person)
12                                           Monday, September 28, 2020
     JURY TRIAL
                                                9:00 AM - Richland
13

14   Dated: May 27, 2020                     Respectfully Submitted,
15                                           s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
16                                           Attorney for Defendant
                                             Pechtel Law PLLC
17                                           21 N Cascade St
                                             Kennewick, WA 99336
18                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
19

20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     3
      Case 4:20-cr-06002-SAB   ECF No. 131   filed 05/27/20   PageID.456 Page 4 of 4




1                              SERVICE CERTIFICATE

2    I certify that May 27, 2020, I electronically filed the foregoing with

3    the District Court Clerk using the CM/ECF System, which will

4    send notification of such filing to the following:

5

6    Stephanie A. Van Marter, Assistant United States Attorney

7    Jeremy B. Sporn, Attorney for Co-Defendant (1).

8    Douglas E McKinley, Attorney for Co-Defendant (2).

9    Ricardo Hernandez, Attorney for Co-Defendant (5).

10

11                                       s/Adam R. Pechtel
                                         Adam R. Pechtel/ WSBA #43743
12                                       Attorney for Defendant
                                         Pechtel Law PLLC
13                                       21 N Cascade St
                                         Kennewick, WA 99336
14                                       Telephone: (509) 586-3091
                                         Email: adam@pechtellaw.com
15

16

17

18

19

20
     Motion to Continue Pretrial,
     Trial, And Extend Deadlines -
     4
